Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 1 of 18 PageID #: 4069




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

    DARYL R. HEBERT,                       §
                                           §
    v.                                     § CIVIL NO. 4:18-CV-910-SDJ
                                           §
    UNUM GROUP d/b/a UNUM GROUP            §
    CORPORATION, ET AL.                    §

                   MEMORANDUM ADOPTING REPORT AND
                   RECOMMENDATION OF UNITED STATES
                         MAGISTRATE JUDGE

         Came on for consideration the Report and Recommendation of the United

  States Magistrate Judge (the “Report”), this matter having been referred to the

  magistrate judge per 28 U.S.C. § 636. On June 3, 2020, the magistrate judge entered

  proposed findings of fact and recommendations contained in the Report. (Dkt. #124).

  The Report recommends that the Court grant the Motion for Summary Judgment

  (“Motion”), (Dkt. #55 (sealed); Dkt. #118 (redacted)), filed by Defendants Unum

  Group d/b/a Unum Group Corporation (“Unum”), Jeff Montag, Marcus Veazey,

  Matthew McWilliams, Renee Wills, Tammy Weatherman, Kelly Preisz, and Liz

  Putnam (collectively, “Defendants”).

         Plaintiff Daryl R. Hebert filed objections to the Report (“Objections”),

  (Dkt. #100), and Defendants responded to his Objections, (Dkt. #104). The Court has

  reviewed Hebert’s Objections de novo and is of the opinion that the findings and

  conclusions of the magistrate judge are correct and should be adopted by this Court,

  and that Hebert’s Objections should be overruled.



                                           1
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 2 of 18 PageID #: 4070




                                        I. BACKGROUND

            The background of this case is set out in further detail by the magistrate judge

  in the Report and is not reproduced here in its entirety. This suit arises out of Unum’s

  termination of Hebert’s employment after Unum investigated allegations of

  misconduct asserted against Hebert by Defendant Renee Wills. (Dkt. #42). Hebert, a

  sixty-three-year-old male, was employed by Unum as a Managing Director in Unum’s

  Dallas office. (Dkt. #119-2 at 82). At the time of his termination, Hebert was the oldest

  Managing Director employed by Unum. (Dkt. #49 at 3).

            In November 2016, Unum received an anonymous complaint alleging a hostile

  work environment in the Unum Dallas office consisting of separate meetings for men

  and women, employees being forced to visit strip clubs, and use of crude language in

  the office. (Dkt. #120-3 at 113). When Unum Human Resources (“HR”) conducted a

  “pulse check” in response to this anonymous complaint, no one in the Dallas office

  reported any inappropriate conduct. (Dkt. #120-3 at 115). However, a Unum HR

  employee testified that she described the Dallas office as her “problem child” because

  the employees would “clam up” anytime she inquired about complaints. (Dkt. #121-1

  at 76).

            On May 19, 2017, Hebert’s direct superior, Defendant Jeff Montag, issued

  Hebert a formal reprimand (the “Reprimand”) for Hebert’s failure to appropriately

  address an employee’s HR complaint. (Dkt. #120-4 at 116). The employee in question,

  one of the individual Defendants in this case, had reported to her supervisor that

  another Unum employee had sexually harassed her. (Dkt. #120-2 at 110). When a



                                                2
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 3 of 18 PageID #: 4071




  manager informed Hebert of the employee’s complaint, Hebert called the individual

  Defendant into his office and asked her to repeat the allegations to him—instead of

  reporting the complaint to HR in accordance with Unum policy. (Dkt. #120-4 at 15;

  Dkt. #120-2 at 110). The employee told Hebert she did not feel comfortable talking to

  him about the incident. (Dkt. #120-2 at 110). Hebert still did not report the individual

  Defendant’s complaint to anyone in HR and thus Unum did not learn of it until her

  exit interview. (Dkt. #121-1 at 18). Following this interview, Unum issued Hebert the

  Reprimand. (Dkt. #120-4 at 116). The Reprimand notified Hebert that “any further

  instances of unacceptable behavior . . . will not be tolerated and may result in your

  immediate termination.” (Dkt. #120-4 at 116).

        During the last few years of Hebert’s employment at Unum, Hebert and

  another employee, Wills (a Senior Account Executive who reported directly to

  Hebert), maintained a contentious working relationship. Hebert lodged various

  complaints with Unum HR regarding Wills’s “independent” work style, and Hebert

  told Montag that Wills was “a cancer in the Dallas office” and asked for her to work

  from home or the Houston office. (Dkt. #120-4 at 99–101; Dkt. #120-5 ¶ 52).

        In 2015, Wills requested a meeting with Hebert to discuss her concerns about

  Hebert’s “drinking” and “frequenting of strip clubs” with employees and brokers, but

  Hebert dismissed her concerns. (Dkt. #120-5 ¶ 33; Dkt. #119-2 at 49). After this

  meeting, Wills alleges her work environment “got beyond hostile,” and Wills told

  Montag in February 2017 that the treatment she received from Hebert had “been

  almost unbearable.” (Dkt. #119-2 at 49; Dkt. #120-3 at 117). When Unum HR


                                             3
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 4 of 18 PageID #: 4072




  attempted to discuss any concerns with Wills, Wills was not forthcoming with

  information and said that she would just “live with it” so as not to jeopardize her job.

  (Dkt. #120-4 at 118).

        On January 19, 2018, Hebert, Wills, and other Dallas Unum employees were

  present for a meeting regarding one of Unum’s brokers. (Dkt. #120-3 at 69–72).

  During this meeting, Montag announced that this broker was being moved to the

  Houston Unum office, which would result in lost commissions for the Dallas office.

  (Dkt. #120-3 at 71–72). Defendants allege that Hebert implied to those present at the

  meeting that Wills caused the Dallas office to lose this broker. (Dkt. #120-3 at 71).

        On January 23, 2018, four days after the meeting, Wills emailed Unum HR her

  complaint regarding Hebert (“Wills’s Complaint”). (Dkt. #119-2 at 47). In Wills’s

  Complaint, Wills alleged that she had tried for several years to keep her head down

  and do her job, but her daily work environment continued to deteriorate.

  (Dkt. #119-2 at 47). Wills’s Complaint asserted numerous allegations, including:

  (1) Hebert brought strippers to a Unum event in 2013; (2) Hebert tried to trick Wills

  into going to strip clubs with him and other Unum employees; (3) Hebert forced one

  of the named individual Defendants, a then-employee in the Dallas Unum office, to

  get a lap dance at a strip club in front of a broker; (4) Hebert used sexual innuendos

  and vulgar language in the work place; and (5) Hebert instructed Unum employees

  to submit matching-contribution forms for donations made with their corporate credit

  cards for a charity event, in violation of Unum’s matching-gift policy. (Dkt. #119-2

  at 47–53).


                                             4
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 5 of 18 PageID #: 4073




        Upon receipt of Wills’s Complaint, Unum HR investigated the allegations.

  Defendants Marcus Veazey and Matthew McWilliams conducted the investigation by

  reviewing documents and interviewing twenty-five Unum employees and three

  former Unum employees. (Dkt. #121-1 at 31; Dkt. #119-2 at 2)). Through these

  interviews, McWilliams and Veazey found that: (1) numerous Unum employees and

  Unum brokers had frequented strip clubs with Hebert; (2) Hebert had referred to a

  Unum employee as “FLP,” which stood for “[F’ing] Little Princess”; (3) Hebert and

  other Unum employees and brokers engaged in frequent happy hours involving

  excessive drinking and inappropriate office conduct; and (4) Hebert’s assistant

  submitted matching-contribution forms on behalf of Hebert, as well as other Unum

  employees without their knowledge, for donations made to a charity in violation of

  Unum’s matching-gift policy. (Dkt. #119-2 at 2–12).

        During his interview with McWilliams and Veazey, Hebert denied bringing

  strippers to a Unum event but admitted to giving an event ticket to a bartender who

  worked at a strip club he frequented. (Dkt. #119 at 61–62). Hebert further admitted

  that he visited strip clubs with Unum employees and brokers but denied forcing an

  individual Defendant to get a lap dance in front of a broker. (Dkt. #119 at 60–61).

  Hebert admitted that employees in the Dallas Unum office attended informal happy

  hours once or twice a week. (Dkt. #119 at 65–66). Further, Hebert admitted that he

  used the “F word” occasionally in the office and had referred to a Unum employee as

  an “FLP” and knew what it stood for. (Dkt. #119 at 63, 67). Hebert also admitted that




                                           5
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 6 of 18 PageID #: 4074




  he had conducted male- and female-only meetings in the Dallas office for a brief

  period before a Unum HR employee directed him to stop. (Dkt. #119-2 at 7).

        After their interview with Hebert on February 21, 2018, McWilliams and

  Veazey informed Hebert of his immediate suspension pending the conclusion of their

  investigation. (Dkt. #119 at 69). That same day, Hebert’s attorney emailed Montag

  regarding Hebert’s suspension, stating Hebert’s belief that he would soon be

  terminated and that some of the grounds for Hebert’s suspension were based on “such

  high or double standards that no reasonable male employee of any company could

  ever be in compliance with them.” (Dkt. #119-2 at 31). Hebert’s attorney threatened

  to file a charge of gender discrimination with the Equal Employment Opportunity

  Commission if Unum did not allow Hebert to return to work immediately.

  (Dkt. #119-2 at 31).

        Unum did not allow Hebert to return to work and ultimately terminated

  Hebert’s employment twelve days later. (Dkt. #119-2 at 85–86). Montag and his

  direct supervisor, Chris Pyne, made the ultimate decision to terminate Hebert after

  McWilliams and Veazey relayed the findings of the investigation. (Dkt. #119-1

  at 6–7, Dkt. #119-2 at 22).

        Hebert filed this suit on December 31, 2018, asserting claims against Unum

  for: (1) sex discrimination in violation of Title VII of the Civil Rights Act of 1964

  (“Title VII”); (2) age discrimination in violation of the Age Discrimination in

  Employment Act (“ADEA”); and (3) retaliation in violation of Title VII. (Dkt. #42).

  Additionally, Hebert asserted claims against Defendants Montag, Veazey,


                                           6
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 7 of 18 PageID #: 4075




  McWilliams, Wills, Tammy Weatherman, Kelly Preisz, and Liz Putnam (collectively,

  the “Individual Defendants”) for defamation, tortious interference, and civil

  conspiracy. (Dkt #42).

          Defendants filed the Motion on November 12, 2019. (Dkt. #55). On April 26,

  2020, the magistrate judge held a hearing on the Motion (the “Hearing”). (Dkt. #94).

  Following the Hearing, the magistrate judge provided this Court with the Report,

  recommending that Defendants’ Motion be granted as to Hebert’s federal claims and

  that Hebert’s remaining state claims against the Individual Defendants be dismissed

  without prejudice to refiling in state court. (Dkt. #124).

                                      II. DISCUSSION

          Hebert’s Objections reassert the same arguments addressed by the magistrate

  judge in her Report. Hebert objects that the Report erred and summary judgment

  should be denied because Defendants did not meet their summary judgment burden

  and because the magistrate judge made a number of legal errors in the Report. Hebert

  lists those legal errors as follows: (1) the Report ignores law as to sexual stereotypes;

  (2) the Report misstates Hebert’s prima facie burden; (3) the Report employs

  incomplete “cat’s paw” analysis; (4) the Report misrepresents Hebert’s evidence of sex

  bias;   (5) the   Report   misrepresents       Defendants’   evidence   of   legitimate,

  nondiscriminatory reasons for Hebert’s termination; (6) the Report misrepresents

  Hebert’s evidence of pretext; (7) the Report misrepresents Hebert’s cat’s paw

  evidence; and (8) the Report misrepresents Hebert’s evidence of age bias. (Dkt. #100).




                                             7
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 8 of 18 PageID #: 4076




        At the outset, Hebert generally objects to the Report on the basis that

  Defendants did not meet their summary judgment burden as required by Federal

  Rule of Civil Procedure 56. A party objecting to the proposed findings and

  recommendations of a magistrate judge must “file specific written objections.” FED. R.

  CIV. P. 72(b)(2) (emphasis added). “[T]he district court need not consider frivolous,

  conclusive, or general objections.” Matlock v. Kennedy, No. 6:19-CV-276, 2020 WL

  4237374, at *2 (E.D. Tex. June 22, 2020) (citing Battle v. U.S. Parole Comm’n,

  834 F.2d 419, 421 (5th Cir. 1987)). Hebert has provided the Court with no basis for

  this objection beyond his general statement that Defendants failed to meet their

  summary judgment burden. As such, Hebert’s general objection is OVERRULED.

        In Hebert’s first specific objection, he contends that the Report ignores

  established law regarding sex stereotypes. According to Hebert, he was the victim of

  a sex stereotype and that the magistrate judge “dismiss[ed] this claim through

  misdirection to theories not advocated by Hebert.” (Dkt. #100 at 2). Hebert points to

  his response to the Motion, in which he cited Sassaman v. Gamache for the

  proposition that “[t]he presumption a male employee likely committed sexual

  harassment of which he has been accused is an invidious sex stereotype.” (Dkt. #120

  at 32 (citing Sassaman v. Gamache, 566 F.3d 307 (2d Cir. 2009))). Contrary to

  Hebert’s assertion, the Report discusses Hebert’s allegation that his employment was

  terminated due to a sex stereotype both in the context of Hebert’s prima facie case

  and Hebert’s “cat’s paw” argument. 1 (Dkt. #124 at 31–32, 41–42). In addressing this


        1   Under a cat’s paw theory of discrimination, “a subordinate employee’s discriminatory

                                                 8
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 9 of 18 PageID #: 4077




  allegation, the magistrate judge found that the stereotype that any male accused of

  sexual harassment is guilty could not have led to Unum’s decision to terminate

  Hebert because Hebert admitted to many of the accusations made against him. 2

  (Dkt. #124 at 42). Moreover, the magistrate judge found that at least one of Unum’s

  proffered reasons for termination—Hebert’s violation of Unum’s matching-gift

  policy—was wholly independent of gender. (Dkt. #124 at 39–40). Thus, the Court

  finds that the Report properly addressed Hebert’s claim that he was fired due to this

  sex stereotype. Accordingly, Hebert’s first objection is OVERRULED.

         Second, Hebert objects that the Report incorrectly states Hebert’s prima facie

  burden under McDonnell Douglas. (Dkt. #100 at 2–3); see McDonnell Douglas Corp. v.

  Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). This objection is also

  meritless. The Report quotes and applies binding Fifth Circuit precedent setting forth

  a plaintiff’s prima facie burden in Title VII employment-discrimination cases.

  (Dkt. #124 at 28 (“In order to establish a prima facie case of discrimination, the

  plaintiff must show: (1) he is a member of a protected group; (2) he was qualified for

  the position; (3) an adverse employment action occurred; and (4) he was treated less




  remarks regarding a co-worker can be attributed to the workplace superior, ultimately the
  one in charge of making employment decisions, when it is shown that the subordinate
  influenced the superior’s decision or thought process.” Haire v. Bd. of Supervisors of La. State
  Univ. Agric. & Mech. Coll., 719 F.3d 356, 366 n.11 (5th Cir. 2013) (citing Staub v. Proctor
  Hosp., 562 U.S. 411, 421, 131 S.Ct. 1186, 179 L.Ed.2d 144 (2011)).

         2 The Second Circuit in Sassaman—the case on which Hebert heavily relies—held
  that the plaintiff had provided sufficient evidence that this stereotype drove his employer’s
  termination decision, and thus the plaintiff had established a prima facie case. See
  Sassaman, 566 F.3d at 315. Here, the Report ultimately assumed, without deciding, that
  Hebert met his prima facie burden. See (Dkt. #124 at 32).

                                                 9
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 10 of 18 PageID #: 4078




   favorably because of his membership in that protected class than were other similarly

   situated employees who were not members of the protected class, under nearly

   identical circumstances.”) (collecting Fifth Circuit cases)). The Report also cites

   Supreme Court precedent using identical language to that used in Hebert’s

   Objections to describe the fourth element of a plaintiff’s prima facie case. Compare

   (Dkt. #124 at 31 (“The Supreme Court has stated that the fourth element of a prima

   facie case can be established by showing ‘circumstances which give rise to an

   inference of unlawful discrimination.’”) (quoting Tex. Dep’t of Cmty. Affairs v.

   Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981))) with (Dkt. #100

   at 3 (quoting Anderson v. Harrison Cty, 639 F. App’x 1010, 1014 (5th Cir. 2016)

   (quoting the same language from Burdine))). Further, the magistrate judge assumed

   without deciding that Hebert had met his prima facie burden. (Dkt. #100 at 32). Thus,

   Hebert’s second objection is OVERRULED.

         Third, Hebert objects that the Report analyzes only the cat’s paw theory as a

   means of showing pretext instead of also considering the cat’s paw theory as a mixed-

   motive theory of discrimination. (Dkt. #100 at 3). Specifically, Hebert argues that the

   magistrate judge failed to analyze his cat’s paw argument as a standalone “test for

   proving bias” under Staub v. Proctor Hospital. (Dkt. #100 at 3 (citing Staub v. Proctor

   Hosp., 562 U.S. 411, 422, 131 S.Ct. 1186, 179 L.Ed.2d 144 (2011))). The Supreme

   Court in Staub held that “if a supervisor performs an act motivated by

   [discriminatory] animus that is intended by the supervisor to cause an adverse

   employment action, and if that act is a proximate cause of the ultimate employment


                                             10
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 11 of 18 PageID #: 4079




   action, then the employer is liable” for discrimination. Staub, 562 U.S. at 422

   (emphasis omitted). The Report analyzes Hebert’s cat’s paw arguments under the test

   established in Staub and refers to the Staub opinion extensively. (Dkt. #124

   at 37–43). Thus, the Court finds that the magistrate judge completely analyzed

   Hebert’s cat’s paw arguments and Hebert’s third objection is OVERRULED.

         Fourth, Hebert objects that the Report ignores evidence establishing a genuine

   issue of material fact as to whether Hebert’s employment was terminated because of

   a stereotype regarding his gender. (Dkt. #100 at 3–5). In support of this argument,

   Hebert lists multiple facts he alleges the magistrate judge ignored that establish a

   genuine issue of material fact as to whether Hebert was fired based upon a sex

   stereotype. (Dkt. #100 at 3–5). However, the majority of the information Hebert lists

   was discussed in the Report. (Dkt. #124 at 2–26). Further, Hebert’s objection merely

   lists miscellaneous allegations without providing any argument or analysis as to how

   such information establishes a genuine issue of material fact. (Dkt. #100 at 3–5). As

   noted above, objections to the Report must be specific, and the Court need not

   consider frivolous, conclusive, or general objections. See FED. R. CIV. P. 72(b)(2);

   Matlock, 2020 WL 4237374, at *2. Because Hebert fails to provide the Court with any

   argument or analysis supporting this objection, it is inherently conclusory.

   Additionally, Hebert’s objection constitutes no more than a recitation of the

   allegations and arguments already asserted in Hebert’s response to the Motion and

   presented at the Hearing. Thus, Hebert’s fourth objection is OVERRULED.




                                            11
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 12 of 18 PageID #: 4080




         Fifth, Hebert objects that the Report misrepresents Unum’s alleged legitimate,

   nondiscriminatory reasons for terminating Hebert’s employment. (Dkt. #100 at 5).

   Specifically, Hebert maintains that the Report either cites to evidence that

   Defendants never presented or too generously “provides clarity” to Defendants

   evidence of Unum’s legitimate, nondiscriminatory reasons for Hebert’s termination.

   (Dkt. #100 at 5). Hebert’s objection is unavailing. In both his response to the Motion

   and   his   Objections,   Hebert    attempts     to   reframe   Unum’s    legitimate,

   nondiscriminatory reasons for terminating his employment. (Dkt. #120 at 36–39;

   Dkt. #100 at 5). The Report analyzes the legitimate, nondiscriminatory reasons for

   Hebert’s termination proffered in Defendants’ briefing and at the Hearing: that

   (1) Hebert attended strip clubs with his subordinate employees and Unum brokers;

   (2) Hebert used vulgar language and sexual innuendos at the workplace and at Unum

   events; (3) Hebert violated Unum’s policy for matching charitable gifts; and (4)

   Hebert had already been reprimanded for failing to follow Unum’s sexual harassment

   reporting policy. (Dkt. #55 at 32; Dkt. #121 at 7–10; Dkt. #124 at 32).

         The Report relies on evidence presented and arguments made in Defendants’

   briefing in support of the Motion, as well as arguments asserted at the Hearing.

   (Dkt. #124). Specifically, during the hearing, Defendants argued and presented

   evidence, such as Hebert’s termination letter and Montag’s and Pyne’s deposition

   testimony, that Hebert was terminated for a variety of reasons, including attending

   strip clubs with Unum employees and brokers and using vulgar language, such as

   the “F word,” in corporate settings. (Dkt. #94, #119–119-2, #121-1). Thus, Hebert’s


                                             12
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 13 of 18 PageID #: 4081




   argument that Defendants “never presented” this evidence is inaccurate.

   Additionally, Defendants specifically argued in the Motion and in Defendants’ reply,

   and clarified such argument at the Hearing, that Unum also terminated Hebert for

   violating Unum’s matching-gift policy (and that Hebert’s donation of $9,000 to charity

   on a completely separate occasion subsequent to the event in question was a red

   herring). (Dkt. #55, #121, #94). As such, the Defendants properly presented the

   “clarification” of this argument to the magistrate judge and the Court. Lastly,

   Defendants argued in their reply and at the Hearing that Unum also terminated

   Hebert due to his prior Reprimand for failing to follow Unum’s sexual harassment

   policy. (Dkt. #121 at 10; Dkt. #94). Thus, Hebert’s objection that Defendants never

   provided this “context” to the Court is also inaccurate. Therefore, the Court finds that

   the Report did not misrepresent Unum’s evidence of its legitimate, nondiscriminatory

   reasons for Hebert’s termination, and Hebert’s fifth objection is OVERRULED.

         Sixth, Hebert objects that the Report misrepresents Hebert’s evidence of

   pretext in support of Hebert’s Title VII claim. (Dkt. #100 at 6–7). Specifically, Hebert

   repeats the argument from his response to the Motion that a genuine issue of material

   fact exists as to whether Unum’s proffered reasons for Hebert’s termination were its

   real reasons. (Dkt. #100 at 6; Dkt. #120 at 36–39). Hebert contends that the Report

   misrepresented his evidence in favor of this argument as being nothing more than a

   challenge to the facts underlying Unum’s decision. (Dkt. #100 at 6).

         This objection also fails. In the Report, the magistrate judge found that Hebert

   failed to establish a genuine issue of material fact as to whether any of Unum’s


                                             13
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 14 of 18 PageID #: 4082




   proffered reasons for Hebert’s termination were pretextual. (Dkt. #124 at 33–37). In

   doing so, the magistrate judge extensively addressed each of the arguments that

   Hebert now reargues in his Objections and found that Hebert admitted to the facts

   underlying   two   of   Unum’s   legitimate,   nondiscriminatory    reasons   for   his

   termination—that Hebert attended strip clubs with subordinates and Unum brokers

   and used the “F word” in the office and as part of a derogatory nickname for an

   employee. (Dkt. #124 at 33– 36). The Report further found that Hebert’s pretext

   arguments largely centered around disputing the underlying facts of Unum’s

   investigation that led to his termination. (Dkt. #124 at 33–36). Similarly, Hebert’s

   arguments in his Objections concern what information should have been provided to

   Montag and Pyne during the investigation. (Dkt. #100 at 6). As stated in the Report,

   “[s]imply disputing the underlying facts of an employer’s decision is not sufficient to

   create an issue of pretext.” LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 391

   (5th Cir. 2007). Because the Court finds that the Report did not misrepresent Hebert’s

   evidence and because the magistrate judge correctly found that Hebert failed to

   establish a genuine issue of material fact as to whether Unum’s proffered reasons for

   terminating Hebert’s employment were pretextual, Hebert’s sixth objection is

   OVERRULED.

         Seventh, Hebert objects that the Report misrepresents Hebert’s evidence

   establishing his cat’s paw theory of discrimination. (Dkt. #100 at 7). Specifically,

   Hebert broadly states that his Objections outline “substantial evidence ignored by the

   Report showing a sexually biased investigation by McWilliams and Veazey.”


                                             14
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 15 of 18 PageID #: 4083




   (Dkt. #100 at 7). However, Hebert fails to identify any specific information supporting

   this argument and fails to explain how such information supports a finding that

   Unum’s investigation was “sexually biased.” As stated above, the magistrate judge

   previously considered the vast majority of the information Hebert lists in his

   Objections, and the Report concluded that Hebert’s evidence did not establish a

   genuine issue of material fact as to whether McWilliams and Veazey acted as “cat’s

   paws” for Unum. (Dkt. #124 at 41–43). Further, as previously noted, a list of

   information without any analysis is not a proper objection to be considered by the

   Court. See FED. R. CIV. P. 72(b)(2); Matlock, 2020 WL 4237374, at *2.

         Hebert next repeats his argument that Wills “lodged a false complaint of sexual

   harassment,” and objects that the Report ignores this allegation. (Dkt. #100 at 7). In

   the Report, the magistrate judge notes that the case Hebert cites in support, Menaker,

   states that “[i]f allegations would have been leveled regardless of the plaintiff’s sex,

   no sex discrimination has occurred.” (Dkt. #124 at 39 (quoting Menaker v. Hofstra

   Univ., 935 F.3d 20, 38 n.88 (2d Cir. 2019))). The magistrate judge found that all

   Wills’s allegations against Hebert could be leveled regardless of gender. (Dkt. #124

   at 39–40). Further, the magistrate judge found that Hebert admitted to many of the

   allegations asserted in Wills’s Complaint. (Dkt. #124 at 41). Thus, the Court finds

   that the Report properly analyzed Hebert’s arguments and evidence in favor of his

   cat’s paw theory as to Wills.

         Hebert also objects that the Report misrepresents what Hebert admitted

   during Unum’s investigation. However, the Report does not state that Hebert


                                             15
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 16 of 18 PageID #: 4084




   admitted to any of the conduct he complains of in his Objections. First, the Report

   notes that Hebert admitted to attending strip clubs with employees and brokers, but

   it never states that he admitted to forcing an employee to receive a lap dance.

   (Dkt. #124 at 15). Second, the Report notes that Hebert admitted to calling a

   subordinate an “FLP,” meaning “[F’ing] Little Princess,” and to using the “F word” in

   the corporate setting, but the Report does not mention any other specific vulgar

   language used by Hebert. (Dkt. #124 at 17). The Report also never claims that Hebert

   outright admitted to violating Unum’s gift policy or to violating the terms of his

   Reprimand. Thus, Hebert’s seventh objection is OVERRULED.

         Eighth, Hebert objects that the Report misrepresents the evidence in support

   of Hebert’s age discrimination claim. (Dkt. #100 at 7–8). Specifically, citing the same

   reasons articulated regarding Hebert’s Title VII claim, Hebert objects that the Report

   misrepresents both Unum’s evidence of its legitimate, nondiscriminatory reasons for

   Hebert’s termination and Hebert’s evidence of pretext. As stated above, the Court

   finds that the magistrate judge did not misrepresent the evidence before the Court,

   and thus Hebert’s objection on this ground is equally unavailing for both Hebert’s

   Title VII and ADEA claims.

         Additionally, Hebert objects that the Report incorrectly found that Montag’s

   remarks to Hebert regarding his need to be more “contemporary” were not probative

   of age bias. (Dkt. #100 at 8). In the Report, the magistrate judge analyzed the context

   in which Montag said this to Hebert—praising Hebert in his performance review and

   stating that Hebert’s recent actions were “an example of the contemporary leadership


                                             16
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 17 of 18 PageID #: 4085




   I need to see from you”—and found Montag’s comment lacked discriminatory animus.

   (Dkt. #124 at 46). The Report went on to state that even if Montag called Hebert “old

   school” and “not contemporary” in other contexts, age-based remarks can only be

   probative of discriminatory intent if they are “not the only evidence of pretext.”

   (Dkt. #124 at 47 (quoting Palasota v. Haggar Clothing Co., 342 F.3d 569, 577 (5th

   Cir. 2003))). Upon review, the case law Hebert cites supports the magistrate judge’s

   finding, and two of the cases were analyzed in the Report. See Palasota, 342 F.3d

   at 577–78; Machinchick v. PB Power, Inc., 398 F.3d 345, 353 (5th Cir. 2005); see also

   Bienkowski v. Am Airlines, Inc., 851 F.2d 1503, 1507 (5th Cir. 1988). Thus, the

   magistrate judge correctly found that Hebert failed to provide the Court with any

   additional evidence of discriminatory intent and therefore failed to establish that

   Unum’s proffered reasons for his termination were pretextual. As such, Hebert’s

   eighth and final objection is OVERRULED.

                                    III. CONCLUSION

          After de novo review, the Court concludes that Defendants’ Motion for

    Summary Judgment should be granted for the reasons stated in the magistrate

    judge’s Report.

         It is, therefore, ORDERED that the Report and Recommendation of the

   United States Magistrate Judge, (Dkt. #124), should be and is hereby ADOPTED as

   the decision of this Court. Hebert’s Objections to the Report, (Dkt. #100), are

   OVERRULED.




                                            17
Case 4:18-cv-00910-SDJ-KPJ Document 125 Filed 09/30/20 Page 18 of 18 PageID #: 4086




          It is further ORDERED as follows:

          As a result of adopting the Report, Defendants’ Motion for Summary

   Judgment, (Dkt. #55 (sealed), #118 (redacted)), is GRANTED;

          Hebert’s federal claims—Count One (Title VII Sex Discrimination), Count Two

   (ADEA
      .  Age Discrimination), and Count Three (Title VII Retaliation)—are hereby

   DISMISSED with prejudice;

          Hebert’s state claims—Count Four (Defamation), Count Five (Tortious

   Interference with Contract), and Count Six (Conspiracy)—are DISMISSED

   WITHOUT PREJUDICE to refiling in an appropriate state court;

          All relief not previously granted is DENIED. The Clerk is directed to CLOSE

   this civil action.

           So ORDERED and SIGNED this 30th day of September, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                           18
